 GERBER PLASTIC COMPANY403As one of the factors supporting the appropriateness ofseparate representation for voting group(A) is that thepetitioner seeking to represent this group is a labor organ-ization which traditionally represents such employees(the IAM),we shall provide that if a majority of the employees in thisgroupoelect the union seeking to represent them separately,they will be taken to have indicated their desire to constitutea- separate bargaining unit, and the Regional Director con-ducting the election is instructed to issue a certification ofrepresentatives to such labor organization for such unit whichthe Board,in such circumstances,finds to be appropriate forpurposes of collective bargaining.On the other hand, if amajority of the employees in voting group(A) do not vote forthe union which is seeking to represent them in a separateunit, that group will be included in the plantwide unit and theirvotes shall be pooled with those in voting group(B),18andthe Regional Director conducting the election is instructed toissue a certification of representatives to the labor organ-ization selected by a majority of the employees in the pooledgroup which the Board,in such circumstances,finds to be asingle unit appropriate for purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]18 American Potash & Chemical Corporation,107 NLRB 1418, sets out the full languageof the new way of counting.GERBER PLASTIC COMPANYandUNITED GAS, COKE &CHEMICAL WORKERS OF AMERICA, CIO, Petitioner. CaseNo. 14-RC-2487. April 22, 1954.DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph H. Solien,hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case,theBoard finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2(6) and(7) of the Act.4.The parties generally agree that a unit of all production,maintenance,and warehouse employees at the Employer's108 NLRB No. 73. 404DECISIONSOF NATIONAL LABOR RELATIONS BOARDthree plants in St. Louis, Missouri,' excluding office clericaland professional employees, guards, watchmen, and supervisorsisappropriate. The partiesdisagreeas to the inclusion of thefollowing employees: Experimental employees who workattheEighth Street and Spruce Street plants, leadmen working on thesecond floor of the Eighth Street plant and on the third floor ofthe Pine Street plant, the electrician, and the maintenance man.The Employer would exclude all of these employees, whereas thePetitioner would include them.The Employeris engagedin the manufacture of toys, house-wares, and utility items. It also does some contract molding forother manufacturers. Directly under the president are 2 super-intendents, one in charge of production and the other in chargeof designing, development, tooling, and maintenance of equip-ment. Directly responsible to the production superintendent arevarious foremen and floorladies, located in the 3 plants.Experimental employees: The Employer contends that all ofthese employees should be excluded from the unit as pro-fessional employees.There are five employees doing experimental work at theSpruce Street plant. They work under the joint supervision ofthe superintendent in chargeof designing,development, tooling,andmaintenanceof equipment, and the production super-intendent.At the time of the hearing they were devoting themajority of their time to experimenting with fibreglass, althoughthe Employer was not producing anything made of fibreglass.They make experimental parts for the Employer, and also forother companies. They sometimes make finished experimentalproducts which the Employer sells.They must be able to read blueprints, be familiar withchemistry, patternmaking and molding techniques, and know howto lay up and produce fibreglass. The employee who is con-ducting the experiments in fibreglass has a college degree. Theothers have had schooling and practical experience in the workthat they are doing, and varied experience in chemicals andmaterial handling. It takes from 8 to 10 years to train employeesfor this work. Two of these employees are on a salary basis, andthe others are hourly rated. Their hourly rate is the highestin the plant.There are six employees working at the Eighth Street plantwho design and make experimental tools, dies, andmolds. Theywork in a separate shop under the direct supervision of thesuperintendent in charge of designing, development, tooling,andmaintenance of equipment. In making the molds theyexperiment with different types of metals, and must know thevarious stresses and reactions of metals under differentconditions. A knowledge of plastics is also necessary to their1 The Employer's factories and warehouse facilities are located at 308 South Eighth Street,herein called the Eighth Street plant; at Eighth and Spruce Streets, herein called the SpruceStreet plant; and at 2622 Pine Street, herein called the Pine Street plant. GERBER PLASTIC COMPANY405work.If the experimental tools and molds prove satisfactory,they are sent to the production superintendent for production.A few of these employees go into the shop to change dies ormolds.Two of them maintain the tools and machines in their ownshop. They do not, however,repair or work on any productionmachines in the plant.The other men are primarily concernedwith designing.These employees are more skilled than the average tool anddie maker or pattern maker.They do not work from establishedformulas, but determine their own formulas through trial anderror. They must be able to use a drawing board, and not onlymust know how to read blueprints,but also must be able tomake up blue prints.Two of these employees have engineeringdegrees. They are paid on a salary basis. The others werehired on the basis of their past tool-designing or tool-makingexperience.They are paid on an hourly basis.We do not believe it necessary to decide whether these em-ployees are professional employees within the meaning of theAct. It is clear from the record that their duties are not of aroutine nature,but require the use of independent judgment anddiscretion. It is also evident that these employees possess andexercise a high degree of specialized skills. They perform noproduction and maintenance duties, and are not interchangedwith production and maintenance employees.We find that theirwork is technical in character,and that their duties andinterests are separate and distinct from those of the production,maintenance,and warehouse employees.2We shall thereforeexclude them from the unit.'Leadmen:The operations on the third floor of the PineStreet plant are almost identical to those on the second floorof the Eighth Street plant.Both operations work 3 shifts, with1 foreman and 1 leadman on each shift.The duties of the fore-men and leadmen at both plants are the same. The leadmen aredirectly' responsible to the foremen,and the foremen to theproduction superintendent.The foremen have authority torecommend the hiring and discharge of employees, and to granttime off. The foremen make out the work assignments." Inaddition to the leadmen and foremen,there are approximately45 to 50 employees working on all 3 shifts on the second floorof the Eighth Street plant.The record does not'show how manyemployees work on the third floor at the Pine Street plant.There are about 60 employees working on the second andthird floors at Pine Street.2Cf.PhillipsPetroleum Company,107NLRB 1207;General Electric Company, 105NLRB 921; Brady Aviation Corporation, 104 NLRB 220;Palmer Manufacturing Company, 103NLRB 336; Delta Manufacturing Division,Rockwell Manufacturing Company, 89 NLRB 1434;F.W Sickles Company, 81 NLRB 390; Westinghouse Electric Corporation,81 NLRB 337.31t is now well-established Board policy that technical employees may not be joined withproduction and maintenance workers when any party objects to their inclusion.Philip CareyMfg. Company,107 NLRB No. 26; Heintz Maufacturing Company,100 NLRB 1521.4The parties agree that the foremen are supervisors within the meaning of the Act. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe leadmen are responsible for the quality of the workdone by the production employees. They watch the quality fromthe raw materials states to the completion of the operation.Ifa leadman finds that the quality is not up to standard, heusually corrects it by making an adjustment on the mechanicalequipment. When scrap pieces result from improper handlingby the employees, he shows the employees what they aredoing that is wrong. The standards are set by the productionsuperintendent.The leadmen spend about 50 percent of their time doingproduction work. Their authority is limited to carrying out theorders of the foremen or other management personnel. If,however, a bottleneck develops at one particular point, theleadman can move an employee to another place in the depart-ment to relieve the congestion on the line, without the authorityof the foreman. The leadmen do not have authority to hire,discharge, or discipline employees, or effectively to recommendsuch action.5 They refer to the foremen any requests by em-ployees for time off. Any reports or recommendations madeby the leadmen are subject to independent investigation by theforemen.The record does not permit a finding that the leadmenresponsibly direct the work of other employees in a mannerwhich requires the use of independent judgment. We aresatisfied,on the record as a whole, that the leadmen do notpossess supervisory authority within the meaning of the Act.We shall, therefore, include them in the unit.Maintenance employees:7The Employer urges that twomaintenance employees, an electrician and a mechanic, shouldbe excluded from the unit, contending that they are techniciansand a lack of community of interest with the other employeesin the unit.The electrician and the mechanic work at all three plants,under the supervision of the superintendent in charge ofdesigning, development, tooling, and maintenance of equipment.Both are hourly rated employees. The duties of the electricianconsist of general electrical work such as maintenance, in-stallation, and changing of motors, wiring, and putting in lightswitches. The mechanic works along the production line, butdoes not do any production work. He repairs, installs, and5 Leadmen may recommend the discharge of an employee only when the employee has per-formed his duties in a malicious manner. The leadmen, however, have never recommendedthe hiring or discharge of an employee.6 AlloyManufacturingCompany, 107 NLRB 1201 The Clinton Construction Company,107 NLRB 946, Cone Mills Corporation (Tabardrey Plant), 107 NLIIB 866, Textron Incorpora-ted, 107 NLRB 355, York Transfer & Storage Co., 107 NLRB 139, Meier Electric & MachineCo., Inc , 107 NLRB 143; Specialty Manufacturing Company, Inc., 107 NLRB 807The record does not show what other maintenance employees work at the three plants. WEST TEXAS UTILITIES COMPANY407helpsmove production machinery.He sometimeshelps theelectrician.'Contrary to the Employer's contention, there is nothing inthe record which indicates that the interests or conditions ofemployment of these maintenance employees are differentfrom those of other employees in the unit. Accordingly, weshall include them in the unit.'We find that all production, maintenance, and warehouseemployees at the Employer's three plants in St. Louis, Missouri,including the leadmen working on the second floor of theEighth Street plant, and the third floor of the Pine Streetplant, electricians, and mechanics, but excluding experimentalemployees working at the Spruce Street and Eighth Streetplants, office cleiical,10 confidential, and professional em-ployees,watchmen, guards,and supervisors,"constitute aunit appropriate for the purposes of collective bargaining withinthe meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]8The record does not show in what way the electrician directs the work of the mechanic.There is no showing in the record that the electrician exercises any supervisory authorityover the mechanic or any other employees.9Whiting Corporation, 107 NLRB 493; Sherold Crystals, Inc., 104 NLRB 1072; Peterzell &Gelles, Inc., 94 NLRB 346; Taunton Pearl Works, 89 NLRB 1382; Century-American Corpor-ation,Woodstock Typewriter Division. 79 NLRB 43.10The parties stipulated that two inventory clerks should be excluded from the unit as officeclerical employees.IIThe parties agree that the following employees are supervisors within the meaning ofthe Act, and should be excluded from the unit: All foremen, leadmen on the first floor of theEighth Street plant, and floorladies on the second floor of the Pine Street plant, and on thesecond and third floors of the Spruce Street plant.WEST TEXAS UTILITIES COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UN-ION NO. 920, AFLWEST TEXAS UTILITIES COMPANYandRAYMOND B.SADLERandINTERNATIONAL BROTHERHOOD OF ELEC-TRICAL WORKERS, LOCAL UNION NO. 1044, AFLWEST TEXAS UTILITIES COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UN-ION NO. 898, AFL. Cases Nos. 16-CA-411, 16-CA-466, and16-CA-545. April 23, 1954DECISION AND ORDEROn September 8, 1953, Trial Examiner Thomas S. Wilsonissued his Intermediate Report in the above consolidated pro-108 NLRB No. 80.